—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Police of Nassau County, which, after a hearing, found petitioner guilty of recommending the name of an attorney for employment in connection with a criminal action and fined him five days’ pay. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to support the finding that petitioner, by his conduct, violated rule 37 of article 6 of the Rules and Regulations of the Nassau County Police Department. We have considered the other issues raised by petitioner and find them to be without merit. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.